McCLELLAN, C. J.
The warrant under which plaintiff was arrested and imprisoned, following the complaint upon which it was issued, is as follows: “Complaint on oath having been made to me by J. B. Adams that the offense of breaking into the store house of the said J. B. Adams at Longview in said [Shelby] county has been committed on the night of February 11th, 1897, and again on the night of 4th day of March, inst., and that he has good reason to believe and does believe that one Noah Coe is guilty thereof, you are hereby commanded to forthwith arrest the said Noah Coe,” etc. etc. It was necessary for this warrant to designate the offense either by name only, or by words from which it might be inferred. — Code, §. 5208; Brown v. State, 63 Ala. 97; Rhodes v. King, 52 Ala. 272; Crosby v. Hawthorn, 25 Ala. 221; Williams v. State, 88 Ala. 80; Ewing v. Sanford, 19 Ala. 605; Field v. Ireland, 21 Ala. 240; Brown v. State, 109 Ala. 70. The warrant involves the averment of house-breaking, which in common parlance implies *667burglary and is so defined. — 1 Bouvier’s Law Dictionary, 965; 2 Am. & Eng. Encyc. Law, p. 659; Webster’s International Dictionary; Worcester’s Unabridged Diction-' ary; Rap. & Mack Law Dictionary; Century Dictionary. It designates the offense as to the house alleged to have been broken into as it is designated in the head line of the section defining the burglary of a storhouse, (Code, § 4417), and stress is laid in our decisions upon such designation.—Rhodes v. King, 52 Ala. 272, 274-5; Spear v. State, 120 Ala. 351. It was not made invalid on its face by the absence of recitation that the breaking into the storehouse was actuated or accompanied by an intent to steal, or to commit a felony: this, for the purposes in hand, is implied or inferable from the statement of the offense of breaking into the store; and so also is the fact that property for use, sale or deposit was kept in the store, was implied or inferred, as the fact of concealment about the person of a pistol where the warrant recited the “offense of carrying a concealed pistol,” '(Spear v. State, supra), and the facts that defendant knew the goods had been stolen and had concealed them, in a warrant in which the charge was that goods which had been stolen were concealed in a certain trunk belonging to the defendant and another—Field v. Ireland, 21 Ala. 240.
Upon these considerations and authorities our conclusion is that the warrant is not void on its face. The rulings of the circuit courts were to the contrary.
Reversed and remanded.